Citation Nr: 1740258	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  04-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia on an extraschedular basis.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1997.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision (to which the Veteran was notified in October 2002) by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a claim for a rating in excess of 10 percent for bilateral metatarsalgia with callosities.  

In May 2005, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with his claims file.

A March 2008 Board decision denied claims for increased ratings for multiple disabilities, to include one for a rating in excess of 10 percent for bilateral metatarsalgia with callosities.  The Veteran appealed this Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court, vacated the portion of the Board decision that denied a rating in excess of 10 percent for bilateral metatarsalgia with callosities, and remanded this matter to the Board for further proceedings consistent with that decision.  

In August 2012 the Board remanded the appeal for development pursuant to the directives of the December 2011 Court decision, and found the issue of entitlement to TDIU to be on appeal as part of the claims for increased ratings under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The case was remanded again by the Board in July 2015, and that remand referred the issues of entitlement to service connection for a leg disability and gout, both as secondary to service-connected disabilities, to the Agency of Original Jurisdiction (AOJ).  

The claims for increased ratings for bilateral metatarsalgia with callosities and TDIU were again remanded by the Board in May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the December 2011 Court decision found fault with the discussion in the March 2008 Board decision pertaining to whether referral for extraschedular ratings was warranted for the service connected disabilities on appeal, to include bilateral metatarsalgia with callosities.  In particular, the Court found that the Board did not apply the three-step analysis set forth in Thun v Peake, 22 Vet. App. 111. 

Under Thun, the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.  If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If this is the case, the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

In the instant case, the Diagnostic Code (DC) under which the Veteran's bilateral metatarsalgia with callosities is rated, 38 C.F.R. § 4.71a, DC 5279, does not list any specific findings contemplated by a 10 percent rating, the only rating assignable under this provision.  As such, and given the description of the severity and nature of the symptomatology involved with the disability at issue-to include, as described on the reports from the most recent VA foot examination conducted in June 2017, bilateral pain foot pain when the Veteran wakes in the morning, worsening foot pain as he walks during the day, and the inability to walk more than 15 minutes without stopping or to stand more than 15 minutes due to foot pain-and the fact that the only rating obtainable under DC 5279 is 10 percent, it can reasonably be stated that the schedular rating criteria dot reasonably describe the Veteran's disability level and symptomatology.  

As for "related factors" which might trigger the need for a referral for extraschedular consideration, there is sworn testimony and evidence in the record that the foot disability at issue has impacted employment, to include the specific conclusion following the June 2017 VA examination that there were occupational impacts, stated as follows: 

Veteran reports his training and education as a Logistics planner and being unable to walk > 15 mins or stand for >15 mins and lifting objects > 50 pounds due to increased pain and swelling in his bilateral feet which impacts his ability to work and complete task required for employment as a logistics planner. 

Given the above, and other clinical evidence describing the nature of the service connected residuals at issue, the Board finds that referral of the Veteran's increased rating claim to the Director of VA Compensation Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance. Therefore, the correct course of action for the Board where it finds that entitlement to an extraschedular evaluation may be present is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Given the necessity for remanding this case as set forth above; to assist in the determination as to whether an extraschedular rating for metatarsalgia with callosities may be warranted; and to address the assertions in this regard by the Veteran's representative in his June 2017 brief; the AOJ will have the opportunity to obtain an addendum opinion from the June 2017 examiner as to whether the fasciitis demonstrated in the right foot as well as the left foot at this examination (service connection has been granted for fasciitis of the left foot) is etiologically related to the service connected bilateral metatarsalgia with callosities.  

The Board has on several occasions referred the issues of entitlement to service connection for gout and a leg disability to the AOJ.  No action has been taken to adjudicate these claims; however, they are intertwined with the TDIU issue, as such, they are incorporated into this remand.

As the development and determination requested below could potentially impact the adjudication of the claim, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2017 examiner, or suitable substitute if this examiner is not available, as follows: 

Is at as least as likely as not that the Veteran has plantar fasciitis or the right foot that is caused or aggravated by the service connected bilateral metatarsalgia with callosities, to include by way of aggravation?

The complete rationale for the opinion should be provided.  

2.  Then refer the Veteran's claim for a rating in excess of 10 percent for bilateral metatarsalgia with callosities to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted for this disability.

3.  Adjudicate the claims for service connection for gout and a leg disability.  Do not certify these issues to the Board unless the Veteran perfects appeals related to those issues.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

